Citation Nr: 0732648	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  07-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of anxiety reaction with depressive features, 
currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1943 to June 1945.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDING OF FACT

The veteran has deficient social and occupational impairment 
in most areas of his life.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for an anxiety 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an increased rating for an 
anxiety disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2005, November 2005, and May 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

In July 1945, VA service connected the veteran for an anxiety 
disorder, effective his date of discharge from service in 
June 1945.  This rating decision assigned a 50 percent 
disability evaluation.  This evaluation was later reduced to 
30 percent in April 1946, and then reduced again, to 0 
percent, in October 1960.  In a February 1963 rating 
decision, VA increased the disability evaluation to 10 
percent.  And in a March 2003 rating decision, VA increased 
the evaluation to 50 percent.  

In May 2005, the veteran filed an increased rating claim for 
his anxiety disorder.  This claim was denied in an unappealed 
September 2005 rating decision.  In November 2005, the 
veteran again filed an increased rating claim, which the RO 
denied, in the rating decision on appeal, in July 2006.  

The Board partly agrees with the veteran's claim for increase 
in this matter.  For the reasons set forth below, the Board 
finds a 70 percent rating warranted here rather than the 
currently-assigned 50 percent rating.        

	Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where, as in this matter, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

VA service connected the veteran for his anxiety disorder 
under Diagnostic Code [DC] 9400 of 38 C.F.R. § 4.130.  Under 
DC 9400, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the veteran has already been assigned a 50 
percent evaluation, the Board will limit its analysis to 
whether a higher rating (i.e., 70 or 100 percent) would be 
appropriate here.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

	Evidence and Analysis

In this matter, the Board finds an increased evaluation 
warranted based on the medical evidence of record.  This 
evidence consists of private and VA treatment records, VA 
compensation examination reports dated in December 2005, July 
2006, and September 2006, letters from private physicians 
received by VA in September 2006, statements from the 
veteran, and lay statements from the veteran's friends and 
family members.    

Initially, the Board notes that the medical evidence is 
consistent in showing that the veteran experiences severe 
symptomatology associated with his psychiatric disorders.  
Private and VA medical evidence dated from 2005 shows the 
veteran to be violent, abusive, unkempt, idle, delusional, 
paranoid, depressed, anxious, confused, disoriented, 
incompetent, with cognitive difficulties, with psychotic 
features, and with "total dependence" on his spouse.  

This medical evidence is consistent in showing that the 
veteran manifests this symptomatology as a result of not only 
his service-connected anxiety disorder, but also as a result 
of a non-service-connected disorder - dementia associated 
with Alzheimer's Disease.  And this evidence is consistent in 
showing that the symptoms associated with dementia are more 
severe that those associated with anxiety.  

The evidence is divided, however, on the issue of whether 
symptoms associated with the anxiety can be distinguished 
from those associated with dementia.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of a service-connected condition from a non-
service-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).  

Thus, before reviewing the entirety of the record, and 
finding an appropriate disability evaluation here, the Board 
must first address the following question - must VA consider 
the symptoms associated with the veteran's non-service-
connected dementia when considering whether an increased 
rating is due here.  The evidence of record addressing the 
notion that dementia and anxiety are interrelated is found in 
the July 2006 VA examination report, and one of the private 
physician letters received in September 2006.       

The July 2006 VA examiner attributed the veteran's symptoms 
to the "worsening of his dementia."  He stated that it was 
"difficult ... to separate how much of the anxiety component 
is being seen at this time."  Nevertheless, he stated that 
it is likely that the predominance of his symptoms relate to 
the non-service connected dementia.  

On the other hand, the private physician (Dr. L., M.D.) 
stated that it was his opinion that the veteran's anxiety, 
depression, "and behavioral disturbance" is likely related 
to service.  He stated that he was unable to comment on 
whether dementia related to the service-connected disability.  
Nevertheless, he stated expressly that the veteran's service-
connected anxiety exacerbates and magnifies the behavioral 
symptomatology associated with dementia.    

As the only medical opinions addressing the Mittleider issue 
are divided, the Board must account for the evidence it finds 
persuasive or unpersuasive in evaluating the impact of this 
evidence with regard to DC 9400.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  See also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

With regard to the private examiner's opinion:

The Board finds it likely that this physician, the veteran's 
personal treating physician for 16 years, is familiar with 
the various troubles and issues the veteran faces.  The Board 
finds it significant that this physician believes that that 
portion of the veteran's behavioral discord attributable to 
non-service-connected dementia is nevertheless "exacerbated 
and magnified" by the service-connected anxiety.  And the 
Board finds it most significant that this physician believes 
that some of the veteran's behavioral disturbances relate 
directly to his service-connected anxiety. 

In persuasive support of this latter theory, the physician 
noted that the veteran manifested behavioral discord, 
confusion, and disorientation in 1989, several years before 
his October 1995 Alzheimer's Disease diagnosis.  This 
physician stated that a 1989 "comprehensive" neurological 
examination found the veteran's difficulties at that time due 
to a "transient neurological disturbance" related to his 
emotional situation - i.e., to his service-connected 
psychiatric disorder.  In providing this detail and 
background, the Board notes that the private examiner 
supported his opinion with a rationale.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (supporting clinical data or other rationale 
should accompany medical opinion to meet required degree of 
medical certainty needed for a service connection finding).    

The private opinion is certainly of probative value.  But the 
Board also notes a certain weakness with the opinion - the 
physician did not indicate that the claims file had been 
reviewed prior to offering the opinion.  

With regard to the July 2006 VA opinion:

The Board finds it significant that the VA examiner reviewed 
the evidence in the claims file up until July 2006.  The 
Board finds it significant that this examiner is a 
psychiatrist, and that this specialist examined the veteran 
prior to issuing the examination report.  And the Board finds 
that this examiner supported his negative opinion with a 
rationale - i.e., simply, the veteran's severe symptoms are 
likely related to non-service-connected dementia.  See Bloom 
and Leshore, both supra.  As such, this opinion is persuasive 
and of probative value.  

But the VA examiner did not review the private medical 
opinion from Dr. L., (added to the record after July 2006) 
which detailed medical developments in 1989.  The VA examiner 
is not the veteran's treating physician.  And by his own 
admission, the VA examiner found it "very difficult" to 
separate symptoms associated with dementia from symptoms 
associated with anxiety.  As such, although of probative 
value, this examiner's opinion, as with the private opinion, 
has certain weaknesses as well.  See Evans and Gabrielson, 
both supra.

Based on the collective value of these two medical opinions, 
it is not clear to the Board whether the veteran's dementia, 
and the concomitant behavioral discord, relates to his 
service-connected anxiety disorder.  See Evans and Owens, 
both supra.  The Board finds the favorable and unfavorable 
evidence addressing this narrow issue to be equally 
persuasive and of comparable probative value.  

Consistent with Alemany and Mittleider, therefore, the Board 
finds in this matter that the medical evidence of record is 
in equipoise on the issue of whether the veteran's non-
service connected dementia relates to his service-connected 
anxiety.  As such, the Board will consider the symptomatology 
associated with the non-service-connected dementia when 
considering whether an increased rating is due here for the 
service-connected anxiety disorder.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7; Alemany, supra.    

As indicated earlier, there is little dispute in the record 
regarding the veteran's current psychiatric state - as the VA 
and private examiners note, the veteran has been found to be 
to be violent, abusive, unkempt, idle, delusional, paranoid, 
depressed, anxious, confused, disoriented, incompetent, with 
cognitive difficulties, with psychotic features, and with 
"total dependence" on his spouse.  In fact, between January 
and March 2006, the veteran underwent inpatient private 
psychiatric treatment during two lengthy hospitalizations.  

Moreover, since 2005, VA medical personnel have assigned the 
veteran Global Assessment of Functioning (GAF) scores between 
38 and 45.  Such scores indicate serious symptoms with 
impairment in reality testing, and serious or major 
impairment in several areas such as occupational and family 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  

In sum, the preponderance of the evidence supports the 
finding that the veteran's psychiatric disorders result in 
deficient occupational and social impairment.  See 38 C.F.R. 
§ 4.130, DC 9400.  As such, a 70 percent rating is warranted 
here.  See Francisco, supra.    

The Board finds a 100 percent rating unwarranted, however.  
The veteran's impairment cannot be described as "total."  
The record does not show the type of cognitive and behavioral 
impairment reserved for a 100 percent evaluation - as 
indicated in the December 2005 VA examination report, the 
veteran still has the capacity to be oriented to a certain 
degree, and still has the capacity to occasionally think 
logically and coherently.  38 C.F.R. § 4.130, DC 9400.

In summary, the Board finds a 70 percent rating warranted for 
the service-connected anxiety disorder.  But the 
preponderance of the evidence is against an evaluation 
increase to 100 percent.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (an appellant is presumed to be seeking the maximum 
available benefit even where an increase is granted during 
the appeal period).  The benefit-of-the-doubt rule does not 
apply therefore to any claim for an additional increase 
beyond that granted in this decision.  As such, any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and those submitted into the record from his 
friends and family members.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher disability rating of 70 percent, for the veteran's 
service-connected anxiety disorder, is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


